Exhibit 10.48

KLA-TENCOR CORPORATION

EXECUTIVE SEVERANCE PLAN

AS AMENDED AND RESTATED NOVEMBER 13, 2008

1. Introduction

The KLA-Tencor Corporation Executive Severance Plan (the “Plan”) is designed to
(i) assure the Company that it will have the continued dedication and
availability of, and objective advice and counsel from, the Participants and
(ii) provide Participants with the compensation and benefits described in the
Plan in the event of their termination of employment with the Company under the
circumstances described in the Plan. This document constitutes the written
instrument under which the Plan is maintained and supersedes any prior plan or
practice of the Company that provides severance benefits to Participants.

The primary purposes of this November 13, 2008 amendment and restatement are to
clarify certain benefits payable under the Plan and to bring the provisions of
the Plan into documentary compliance with the applicable requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder and thereby continue to facilitate the administration of the Plan in
compliance with those requirements.

Participants shall be those Employees selected at the sole discretion of the
Committee.

2. Definitions

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “Acceleration Ratio” shall mean the ratio of (i) the number of months (with
any fractional month rounded up to the next whole month) that elapse between the
grant date of an outstanding equity award and the date of the Participant’s
Separation from Service hereunder to (ii) the number of months (with any
fractional month rounded up to the next whole month) in the total vesting period
in effect for such award.

(b) “Amended Plan Effective Date” shall mean November 13, 2008.

(c) “Average Annual Incentive” shall mean the average annual incentive cash
compensation earned in the aggregate by the Participant under the Company’s
various incentive bonus plans for the last three completed fiscal years of the
Company, including any portion earned but deferred; provided, however that if a
Participant has not been in Employee status for the last three full fiscal
years, the Average Annual Incentive shall mean the Participant’s aggregate
target bonus for the fiscal year in which he or she ceases Employee status.

(d) “Base Salary” shall mean the Participant’s annual rate of base salary in
effect as of the date of his or her cessation of Employee status, but prior to
any reduction to such Base Salary that would qualify as a Good Reason
termination event.



--------------------------------------------------------------------------------

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” shall mean (A) outside the Change of Control Period, the occurrence
of any of the following events: (i) the Participant’s conviction of, or plea of
nolo contendre to, a felony; (ii) the Participant’s gross misconduct; (iii) any
material act of personal dishonesty taken by the Participant in connection with
his or her responsibilities as an employee of the Company, or (iv) the
Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the Board which describes the
basis for the Board’s belief that the Participant has not substantially
performed his or her duties and provides the Participant with thirty (30) days
to take corrective action, and (B) within the Change of Control Period, the
occurrence of any of the following events: (i) the Participant’s conviction of,
or plea of nolo contendre to, a felony that the Board reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business; (ii) the Participant’s willful gross misconduct with regard to the
Company that is materially injurious to the Company; (iii) any act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial personal enrichment of
the Participant or (iv) the Participant’s willful and continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Participant a written demand for performance from the
Board which describes the basis for the Board’s belief that the Participant has
not substantially performed his or her duties and provides the Participant with
thirty (30) days to take corrective action.

(g) “Change of Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; (ii) the sale or disposition
by the Company of all or substantially all of the Company’s assets; (iii) the
consummation of any merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the Board members are Incumbent Directors. “Incumbent Directors”
shall mean Board members who either (A) are members of the Board on the Amended
Plan Effective Date or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those Board members whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

(h) “Change of Control Period” shall mean the two (2) year period commencing
upon the occurrence of a Change of Control.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

(j) “Committee” shall mean the Board or such committee appointed by the Board to
act as the committee for purposes of administering the Plan.

(k) “Company” shall mean KLA-Tencor Corporation, a Delaware corporation, and any
successor entity.

(l) “Employee” shall mean an individual who is a full-time regular employee of
one or more members of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance. An individual shall be deemed to continue in Employee
status for so long as he or she continues as a full-time regular employee of at
least one member of the Employer Group.

(m) “Employer Group” means (i) the Company and (ii) each of the other members of
the controlled group that includes the Company, as determined in accordance with
Sections 414(b) and (c) of the Code, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.

(n) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code.

(o) “Good Reason” shall mean (i) a material reduction of the Participant’s
duties, authority or responsibilities; (ii) a material change in the
Participant’s reporting requirements such that the Participant is required to
report to a person whose duties, responsibilities and authority are materially
less than those of the person to whom the Participant was reporting immediately
prior to such change, (iii) a material reduction in the Participant’s Base
Salary, other than a reduction that applies to other executives generally;
(iv) a material reduction in the aggregate level of the Participant’s overall
compensation, other than a reduction that applies to other executives generally;
or (iv) a material relocation of the Participant’s office, with a relocation of
more than fifty (50) miles from its then present location to be deemed material,
unless the relocated office is closer to the Participant’s then principal
residence; provided however, that in no event shall the Participant’s Separation
from Service be deemed to be for Good Reason unless (x) the Participant provides
the Company with written notice specifying in detail the event or transaction
constituting grounds for a Good Reason resignation and delivered to the Company
within ninety (90) days after the occurrence of that event or transaction,
(y) the Company fails to remedy the purported Good Reason event or transaction
within a reasonable cure period of at least thirty (30) days following receipt
of such notice and (z) the Participant resigns for such Good Reason within sixty
(60) days after the Company’s failure to take such timely curative action, but
in no event more than one hundred eighty (180) days after the occurrence of the
event or transaction identified in the clause (x) notice to the Company as the
grounds for the Good Reason resignation.

(p) “Original Effective Date” shall mean January 1, 2006.

 

3



--------------------------------------------------------------------------------

(q) “Participant” shall mean an Employee who meets the eligibility requirements
of Section 3.

(r) “Plan” shall mean this KLA-Tencor Corporation Executive Severance Plan.

(s) “Plan Year” shall mean the Company’s fiscal year.

(t) “Prorated Annual Incentive” shall mean the aggregate incentive bonus paid to
the Participant under the Company’s various incentive bonus plans for the
Company’s most recently completed fiscal year, including any portion earned but
deferred, multiplied by a fraction, the numerator of which is the number of days
in the Company’s then current fiscal year through the date of the Participant’s
Separation from Service, and the denominator of which is equal to 365.

(u) “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee’s right to
reemployment with one or more members of the Employer Group is provided either
by statute or contract; provided, however, that in the event of an Employee’s
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than six (6) months and that causes such individual to be unable to
perform his or her duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Employee’s right to reemployment is
not provided either by statute or contract, then such Employee will be deemed to
have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.

(v) “Severance Multiple” shall mean the Participant’s Severance Period,
expressed in years or fractions thereof (e.g., a Severance Period of two years
results in a Severance Multiple of two). The Severance Multiple may be different
for periods outside of the Change of Control Period and within the Change of
Control Period.

(w) “Severance Payment” shall mean the payment of severance compensation as
provided in Section 4 hereof.

(x) “Severance Period” shall mean the number of years (which may include
fractional years) established by the Committee for an individual Participant.
The Severance Period may be different for periods outside of the Change of
Control Period and within the Change of Control Period.

 

4



--------------------------------------------------------------------------------

(y) Specified Employee” means any individual who is, at any time during the
twelve (12)-month period ending with the identification date specified below, a
“key employee” (within the meaning of that term under Code Section 416(i)), as
determined by the Committee in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified by the
Committee on December 31 each year and shall have that status for the twelve
(12)-month period beginning on the April 1 subsequent to such determination by
the Committee.

3. Eligibility

(a) Required Release. In order to qualify for severance benefits under
Section 4(b), 4(c) or 4(d) of the Plan, the Participant must, within twenty-one
(21) days (or forty-five (45) days to the extent any such longer period is
required under applicable law) after the date of his or her Separation from
Service, sign and deliver to the Company a general waiver and release (the
“Required Release”) in the form provided by (and in favor of) the Company, and
such Required Release must become effective under applicable law following the
expiration of any applicable revocation period under federal or state law.

(b) Participation in Plan. The Committee shall from time to time designate the
Employees who are to participate in the Plan. The Committee may, with respect to
one or more such designated Participants, limit their participation to certain
Separations from Service during or related to the Change of Control Period as
set forth in Sections 4(c) and 4(d) hereof and not allow them to participate
with respect to certain Separations from Service outside of and unrelated to the
Change of Control Period, as set forth in Section 4(b) hereof. A Participant
shall cease to be a Participant upon cessation of Employee status (unless such
Participant is then entitled to a Severance Payment under the Plan) or upon the
expiration date of the Plan. However, a Participant who becomes entitled to a
Severance Payment shall remain a Participant in the Plan until the full amount
of his or her benefits under the Plan have been provided to such Participant,
notwithstanding the prior expiration of the Plan. Upon receipt of all the
Severance Payments, the Participant releases the Company from any and all
further obligations under the Plan.

4. Severance Benefits

(a) Termination of Employment. Except as otherwise provided in this
Section 4(a), upon the termination of the Participant’s Employee status for any
reason, the Participant shall be immediately entitled to any (i) unpaid Base
Salary accrued through the effective date of such termination; (ii) unreimbursed
business expenses required to be reimbursed to the Participant in accordance
with the Company’s business expense reimbursement policy, and (iii) pay for
accrued but unused vacation that the Company is legally obligated to pay the
Participant. Any amounts deferred by such Participant under one or more of the
Company’s non-qualified deferred compensation programs subject to Section 409A
of the Code which remain unpaid on the termination date shall be paid at such
time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section 6 below. Amounts deferred under any other
deferred compensation plans or programs shall be paid to the Participant in
accordance with the terms and

 

5



--------------------------------------------------------------------------------

provisions of each such applicable plan or program. In addition, should the
Participant incur a Separation from Service because his or her service as an
Employee is terminated or reduced by the Company other than for Cause or by the
Participant for Good Reason, then the Participant shall be entitled to the
amounts and benefits specified below.

(b) Termination by the Company Without Cause or the Participant Terminates for
Good Reason Outside of the Change of Control Period. If the Participant incurs a
Separation from Service because his or her service as an Employee is reduced or
terminated by the Company without Cause or by the Participant for Good Reason,
and such Separation from Service does not occur during the Change of Control
Period, then, subject to Sections 3(a) and 5, the Participant shall receive:
(i) an amount equal to the Participant’s Severance Multiple multiplied by the
Participant’s Base Salary, payable in successive equal installments over the
Severance Period in accordance with the Company’s normal payroll policies for
salaried employees, with the first such payment to begin on the first payday
within the sixty (60)-day period following the date of such Separation from
Service on which the Participant’s Required Release is effective, but in no
event shall such initial payment be made later than the last business day of
such sixty (60)-day period on which the Release is so effective; (ii) the
Participant’s Prorated Annual Incentive, with such payment to be made in a lump
sum at the same time as the first installment payment under clause (i) above;
(iii) partial vesting acceleration with respect to the Participant’s then
outstanding unvested equity awards, with the amount of such accelerated vesting
being equal to, for each such award, (A) the product of the number of shares
originally granted under such award (as such number may be modified based upon
the satisfaction of (or failure to satisfy) any performance criteria or other
criteria applicable to such award) multiplied by the Acceleration Ratio, less
(B) the number of shares under such award that have actually vested in
accordance with the terms of such award (without giving effect to the
acceleration terms hereunder) as of the date of the Participant’s Separation
from Service hereunder; and (iv) with respect to any of the Participant’s then
outstanding options or stock appreciation rights granted on or after the
Original Effective Date (“New Options/SARs”), an extended post-termination
exercise period for each such New Option/SAR equal to the earlier of (x) twelve
(12) months from the date of the Participant’s cessation of Employee status or
(y) the expiration date of the maximum term (not to exceed ten years) of such
New Option/SAR.

(c) Termination Without Cause or Resignation for Good Reason During the Change
of Control Period. If the Participant incurs a Separation from Service because
his or her service as an Employee is reduced or terminated by the Company
without Cause or by the Participant for Good Reason, and such Separation from
Service occurs within the Change of Control Period, then, subject to Sections
3(a) and 5, Participant shall receive: (i) a cash amount equal to the
Participant’s Severance Multiple multiplied by the sum of the Participant’s Base
Salary and Average Annual Incentive, payable in successive equal installments
over the Severance Period in accordance with the Company’s normal payroll
policies for salaried employees, with the first such payment to begin on the
first payday within the sixty (60)-day period following the date of his or her
Separation from Service on which the Participant’s Required Release is
effective, but in no event shall such initial payment be made later than the
last business day of such sixty (60)-day period on which the Release is so
effective; (ii) the Participant’s Prorated Annual Incentive, with such payment
to be made in a lump sum at the same time as the first installment payment under
clause (i) above; (iii) 100% accelerated vesting with respect to each of the
Participant’s then outstanding unvested equity awards; (iv) an extended
post-termination exercise period

 

6



--------------------------------------------------------------------------------

for each New Option/SAR equal to the earlier of (x) twelve (12) months from the
date of the Participant’s cessation of Employee status or (y) the expiration
date of the maximum term (not to exceed ten years) of such New Option/SAR; and
(v) a monthly payment of $2,000 for the duration of the Severance Period, with
the payment for each such month to be made concurrently with the first payment
made under clause (i) above for that month.

(d) Certain Terminations Prior to a Change of Control. If at any time during the
period beginning with the execution of a definitive agreement to effect a Change
of Control and ending with the earlier (x) the termination of that agreement
without a Change of Control or (y) the effective date of the Change of Control
contemplated by that agreement, the Participant incurs a Separation from Service
because his or her service as an Employee is reduced or terminated by the
Company without Cause or by the Participant for Good Reason, then each of his or
her outstanding equity awards, whether vested or unvested, shall,
notwithstanding anything to the contrary in the documents evidencing those
awards, remain outstanding for a period of six (6) months following such
Separation from Service (or, if earlier, until the expiration date of the
maximum term (not to exceed ten years) of such award). Should the Change of
Control contemplated by that agreement become effective during that six
(6)-month period, then, subject to Sections 3(a) and 5, Participant shall
thereupon become entitled to the following benefits: (i) the unvested portion of
each of his or her outstanding equity awards shall vest immediately; (ii) each
of his or her New Options/SARs shall have an extended post-termination exercise
period equal to the earlier of (x) twelve (12) months from the date of his or
her cessation of Employee status or (y) the expiration date of the maximum term
(not to exceed ten years) of such New Option/SAR; (iii) a cash amount equal to
the Participant’s Severance Multiple multiplied by the sum of the Participant’s
Base Salary and Average Annual Incentive, payable in successive equal
installments over the Severance Period in accordance with the Company’s normal
payroll policies for salaried employees, with the first such payment to begin on
the first payday within the sixty (60)-day period following the date of his or
her Separation from Service on which the Participant’s Required Release is
effective, but in no event shall such initial payment be made later than the
last business day of such sixty (60)-day period on which the Release is so
effective; (iv) the Participant’s Prorated Annual Incentive, with such payment
to be made in a lump sum at the same time as the first installment payment under
clause (iii) above and (v) a monthly payment of $2,000 for the duration of the
Severance Period, with the payment for each such month to be made concurrently
with the first payment made under clause (iii) above for that month. The
severance benefits payable under this Section 4(d) shall be in lieu of any
severance benefits to which the Participant might otherwise be entitled under
Section 4(c); accordingly, there shall be no duplication of benefits under
Sections 4(c) and 4(d).

(e) Code Section 409A Status. The Participant’s right to receive compensation
continuation payments pursuant to clause (i) of Section 4(b), clauses (i) and
(v) of Section 4(c) or clauses (iii) and (v) of Section 4(d)) shall in each
instance be treated, for purposes of Code Section 409A, as a right to a series
of separate payments. To the extent the Participant vests in any outstanding
restricted stock unit award or other similar full value equity award in
accordance with the provisions of Section 4(b), 4(c) or 4 (d), the underlying
shares of the Company’s common stock shall be issued on the date that award
vests upon the satisfaction of the applicable requirements for such vesting
(including the Release requirements under Section 3(a)) or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth day of the third calendar month following such vesting date. The
Participant’s right to receive shares of the Company’s common stock in one or
more installments under such equity awards shall, for purposes of Code
Section 409A, be treated as a right to receive a series of separate payments.

 

7



--------------------------------------------------------------------------------

(f) Golden Parachute Excise Taxes.

(i) Parachute Payments of Less than 3x Base Amount Plus Fifty Thousand Dollars.
If the benefits provided to the Participant under this Plan or otherwise payable
to him or her (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, (b) would be subject to the Excise Tax, and (c) the
aggregate present value of those parachute payments, as determined in accordance
with Section 280G of the Code and the Treasury Regulations thereunder, is less
than the dollar amount obtained by first multiplying the Participant’s “base
amount” (within the meaning of Code Section 280G(b)(3)) by three (3) and then
adding to such product fifty thousand dollars, then such benefits shall be
reduced to the extent necessary (but only to that extent) so that no portion of
such benefits will be subject to excise tax under Section 4999 of the Code. Such
reduction shall be effected first by reducing the dollar amount of the
Participant’s cash severance payments under clause (i) of Section 4(b), clauses
(i) and (v) of Section 4(c) or clauses (iii) and (v) of Section 4(d), as
applicable, with such reduction to be applied pro-rata to each such payment
without any change in the payment dates, then by reducing his or her lump sum
Pro-rated Annual Incentive payment and finally by reducing the accelerated
vesting of his or her outstanding equity awards. All calculations required under
this Section 4(f)(i) shall be performed by an independent registered public
accounting firm mutually agreeable to the Company and the Participant (the
“Independent Auditors”). The initial calculations shall be completed within
thirty (30) business days following the effective date of the Change of Control,
and any additional calculations required in connection with the Participant’s
subsequent Separation from Service shall be completed within thirty
(30) business days following the date of such Separation from Service.

(ii) Parachute Payments Equal to or Greater than 3x Base Amount Plus Fifty
Thousand Dollars. If the benefits provided to the Participant under this Plan or
otherwise payable to him or her (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, (b) would be subject to the Excise Tax, and
(c) the aggregate present value of those parachute payments, as determined in
accordance with Section 280G of the Code and the Treasury Regulations
thereunder, equals or exceeds the dollar amount obtained by first multiplying
the Participant’s “base amount” (within the meaning of Code Section 280G(b)(3))
by three (3) and then adding to such product fifty thousand dollars, then
(A) those benefits shall be delivered in full to the Participant, and (B) the
Participant shall also receive (1) a payment from the Company sufficient to pay
such Excise Tax and (2) an additional payment from the Company sufficient to pay
the federal and state income and employment taxes and additional Excise Taxes
arising from the payments made to the Participant by the Company pursuant to
this clause (B), with such combined payment herein designated the “Tax
Gross-Up.”

(iii) 280G Determinations. Within thirty (30) days after any Change of Control
transaction in which one or more of the benefits paid or provided to the
Participant constitute, in the opinion of the Independent Auditors, parachute
payments under Code Section 280G which equal or exceed the dollar amount
calculated under subparagraph (ii) of this Section 4(f), the Independent
Auditors shall calculate the Excise Tax attributable to those payments and the
resulting Tax Gross-Up to which the Participant is entitled with respect to such
tax liability. Within thirty (30) days after the Participant’s Separation from
Service under Section 4(c) or 4(d), the Independent Auditors shall identify any
additional parachute payments which such Participant is to receive pursuant to
this Plan in connection with such Separation from Service and submit to the
Company and the Participant the calculation of the Excise Tax attributable to
those payments and the resulting Tax Gross-Up to which the

 

8



--------------------------------------------------------------------------------

Participant is entitled with respect to such tax liability. In each such
instance, the Company will pay the applicable Tax Gross-Up to the Participant
(net of all applicable withholding taxes, including any taxes required to be
withheld under Code Section 4999) within ten (10) business days following the
later of (i) the delivery by the Independent Auditors of the calculation of the
applicable Excise Tax and the resulting Tax Gross-Up, provided such calculations
represent a reasonable interpretation of the applicable law and regulations or
(ii) the date the related Excise Tax is remitted to the appropriate tax
authorities. For purposes of making the calculations required by this
Section 4(f), the Independent Auditors may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish the Independent Auditors
with such information and documents as the Independent Auditors may reasonably
request in order to make the calculations required under this Section 4(f). The
Company shall bear all costs the Independent Auditors may reasonably incur in
connection with any calculations contemplated by this Section 4(f).

(iv) In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination (as defined below) to be greater than the
Excise Tax liability taken into account for purposes of the Tax Gross-Up paid to
the Participant pursuant to the preceding provisions of this Section 4(f), then
within thirty (30) days following the Final Determination, the Participant shall
submit to the Company a new Excise Tax calculation based upon that Final
Determination. The Independent Auditors shall, within the next forty-five
(45) days thereafter, calculate (in accordance with the same procedures
applicable to the calculation of the initial Tax Gross-Up payment hereunder) the
additional Tax Gross-Up payment to which the Participant is entitled on the
basis of the Excise Tax liability resulting from that Final Determination and
deliver those calculations to the Company and the Participant. The Company shall
make such additional Tax Gross Up payment to the Participant within ten
(10) business days following the later of (i) the delivery of the applicable
calculations or (ii) the date the excess tax liability attributable to the Final
Determination is remitted to the appropriate tax authorities.

(v) In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the Tax Gross-Up paid to the Participant
pursuant to the preceding provisions of this Section 4(f), then the Participant
shall refund to the Company, promptly upon receipt, any federal or state tax
refund attributable to the Excise Tax overpayment.

(vi) For purposes of this Section 4(f), a “Final Determination” means an audit
adjustment by the Internal Revenue Service that is either (i) agreed to by both
the Participant (or his or her estate) and the Company (such agreement by the
Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Participant and the Company
concur (such concurrence by the Company to be not unreasonably withheld) or with
respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.

 

9



--------------------------------------------------------------------------------

(g) Additional Limitations on Tax Gross-Up. In order to assure that the Tax
Gross-Up provisions of Section 4(f) comply with the applicable requirements of
Code Section 409A, the following limitation shall be controlling,
notwithstanding anything to the contrary in the preceding provisions of
Section 4(f):

(i) To the extent the Tax Gross-Up (or any additional Tax Gross-Up hereunder) is
attributable to any benefits under this Plan that are triggered by the
Participant’s Separation from Service, that portion of the Tax Gross-Up (or
additional Tax Gross-Up) shall be subject to the delayed payment provisions of
Section 6.

(ii) In no event shall any Tax Gross-Up to which the Participant becomes
entitled pursuant to Section 4(f) be made later than the later of (i) the close
of the calendar year in which the Excise Tax triggering the right to such
payment is paid by or on behalf of the Participant or (ii) the fifteenth day of
the third calendar month following the day of payment of such Excise Tax.

(iii) To the extent the Participant may become entitled to any reimbursement of
expenses incurred by him or her at the direction of the Company in connection
with any tax audit or litigation addressing the existence or amount of the
Excise Tax, such reimbursement shall be paid to the Participant no later than
the close of the calendar year in which the Excise Tax that is the subject of
such audit or litigation is paid by or on behalf of the Participant or, if no
Excise Tax is found to be due as a result of such audit or litigation, no later
than the later of (i) the close of the calendar year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation or (ii) the fifteenth day of the third calendar month
following the date the audit is completed or the date the litigation is so
settled or resolved.

(h) Mitigation Required. Payments and benefits provided for under the Plan shall
be reduced by any compensation or benefits earned by the Participant as a result
of any earnings or benefits that the Participant may receive from any other
source following his or her termination of employment. Moreover, payments and
benefits provided for under the Plan shall be reduced by any payments or
benefits received by Participant pursuant to any other plan, policy, agreement
or arrangement with the Company.

5. Covenants Not to Compete and Not to Solicit.

(a) Remedies for Breach. The Company’s obligations to provide Severance Payments
as provided in Section 4 are expressly conditioned upon the Participant’s
covenants not to compete and not to solicit as provided herein. In the event the
Participant breaches his or her obligations to the Company as provided herein,
the Company’s obligations to make Severance Payments to the Participant pursuant
to Section 4 shall cease (subject to Section 5(b) below), without prejudice to
any other remedies that may be available to the Company.

(b) Covenant Not to Compete. If a Participant is receiving Severance Payments
pursuant to Section 4 hereof, then for the duration of the Severance Period, the
Participant shall not directly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages or participates anywhere in
the world in providing

 

10



--------------------------------------------------------------------------------

goods and services similar to those provided by the Company upon the date of the
Participant’s termination of employment. Ownership of less than 3% of the
outstanding voting stock of a publicly-held corporation or other entity shall
not constitute a violation of this provision. In the event of a violation of
this Section 5(b) by a Participant, all severance benefits payable to the
Participant under this Plan shall cease, except that the Participant shall
nonetheless be entitled to receive, as consideration for his or her delivery of
an effective Required Release, the cash severance payments contemplated by
Section 4(b)(i), 4(c)(i) or 4(d)(iii) (as applicable) for a period equal to the
greater of (i) the period of time between the date of the Participant’s
Separation from Service and the date of violation of this Section 5(b) and
(ii) the six (6) months following the date of the Participant’s Separation from
Service.

(c) Covenant Not to Solicit. If a Participant is receiving Severance Payments
pursuant to Section 4 hereof, he or she shall not, at any time during the
Severance Period, directly or indirectly solicit any individuals to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.

(d) Representations. The covenants contained in this Section 5 shall be
construed as a series of separate covenants, one for each county, city and state
(or analogous entity) and country of the world. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants, or any part
thereof, then such unenforceable covenant, or such part thereof, shall be deemed
eliminated from this Plan for the purpose of those proceedings to the extent
necessary to permit the remaining separate covenants, or portions thereof, to be
enforced.

(e) Reformation. In the event that the provisions of this Section 5 should ever
be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations, as the case may be, permitted by
applicable laws.

6. Special Limitations on Benefit Payments. The following special provisions
shall govern the commencement date of the payments and benefits to which a
Participant may become entitled under the Plan:

(a) Notwithstanding any provision in this Plan to the contrary (other than
Section 6(b) below), no payment or benefit under the Plan which constitutes an
item of deferred compensation under Section 409A of the Code and becomes payable
by reason of the Participant’s Separation from Service will be made to such
Participant prior to the earlier of (i) the first day following the six-month
anniversary of the date of Separation of Service or (ii) the date of the
Participant’s death, if the Participant is deemed at the time of such Separation
from Service to be a Specified Employee and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments, benefits and reimbursements deferred pursuant to this Section 6(a)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to the
Participant in a lump sum on the first day of the seventh (7th) month after the
date of his or her Separation from Service or, if earlier, the first day of the
month immediately following the date the Company receives proof of his or her
death. Any remaining payments or benefits due under the Plan will be paid in
accordance with the normal payment dates specified herein.

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6(a) above, the following provisions shall also be
applicable to a Participant who is a Specified Employee at the time of his or
her Separation of Service:

(i) Any payments or benefits under the Plan which become due and payable to such
Participant during the period beginning with the date of his or her Separation
from Service and ending on March 15 of the following calendar year shall not be
subject to the six (6)-month holdback under Subsection 6.A and shall accordingly
be paid as and when they become due and payable under the Plan.

(ii) The remaining portion of the payments and benefits to which the Participant
becomes entitled under the Plan, to the extent they do not in the aggregate
exceed the dollar limit described below and are otherwise scheduled to be paid
no later than the last day of the second calendar year following the calendar
year in which the Participant’s Separation from Service occurs, shall not be
subject to any deferred commencement date under Section 6(a) and shall be paid
to the Participant as they become due and payable under the Plan. For purposes
of this subparagraph (ii), the applicable dollar limitation will be equal to two
times the lesser of (i) the Participant’s annualized compensation (based on his
or her annual rate of pay for the calendar year preceding the calendar year of
his or her Separation from Service, adjusted to reflect any increase during that
calendar year which was expected to continue indefinitely had such Separation
from Service not occurred) or (ii) the compensation limit under
Section 401(a)(17) of the Code as in effect in the year of such Separation from
Service. To the extent the portion of the severance payments and benefits to
which the Participant would otherwise be entitled under the Plan during the
deferral period under Section 6(a) exceeds the foregoing dollar limitation and
the amount payable pursuant to subparagraph (i) above, such excess shall be paid
in a lump sum upon the expiration of that deferral period, in accordance with
the payment delay provisions of Section 6(a), and the remaining severance
payments and benefits (if any) shall be paid in accordance with the normal
payment dates specified for them herein.

7. Employment Status; Withholding

(a) Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan or available in accordance with the Company’s
established employee plans and practices or other agreements with the Company at
the time of termination.

(b) Taxation of Plan Payments. All amounts paid pursuant to this Plan shall be
subject to all applicable payroll and withholding taxes.

 

12



--------------------------------------------------------------------------------

8. Arbitration. Any dispute or controversy that shall arise out of the terms and
conditions of the Plan and that cannot be resolved within thirty (30) days of
the dispute or controversy through good-faith negotiation or non-binding
mediation between the Participant and the Company, shall be subject to binding
arbitration in Santa Clara, California before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the California Rules of Civil Procedure. The Company and the
Participant shall each bear their own respective costs and attorneys’ fees
incurred in connection with the arbitration; and the Company shall pay the
arbitrator’s fees, unless law applicable at the time of the arbitration hearing
requires otherwise. The arbitrator shall issue a written decision that sets
forth the essential findings of fact and conclusions of law on which the award
is based. The arbitrator’s decision shall be final and binding to the fullest
extent permitted by law and enforceable by any court having jurisdiction
thereof.

9. Successors to Company and Participants.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan by executing a written agreement. For all purposes
under this Plan, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this Plan by
operation of law.

(b) Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.

10. Duration, Amendment and Termination

(a) Duration. The initial term of this Plan shall be three (3) years from the
Original Effective Date. At the end of the initial three (3) year term and any
subsequent annual terms, the Plan shall be automatically extended for a one
(1) year period unless terminated by the Committee prior to the end of such
term, provided that any such termination shall be effective only with respect to
future Plan Years. Participants shall be given notice of a Plan termination
within sixty (60) days of the Committee’s decision. A termination of this Plan
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the right of a Participant whose
Separation from Service occurred prior to the termination date of the Plan to
receive any Severance Payment to which such Participant is then entitled under
the terms of the Plan.

(b) Change of Control. In the event of a Change of Control during the term of
the Plan, the term of the Plan shall automatically be the Change of Control
Period.

(c) Amendment. The Committee shall have the discretionary authority to amend the
Plan at any time, except that no such amendment shall affect the right of a
Participant whose Separation from Service occurred prior to the amendment date
of the Plan to receive any Severance Payment to which such Participant is then
entitled under the terms of the Plan without the written consent of the
Participant.

 

13



--------------------------------------------------------------------------------

(d) No Impermissible Acceleration or Deferral. Any action by the Committee to
terminate the Plan or amend the Plan in accordance with the foregoing provisions
of this Section 10 shall be effected in a manner so as not to result in any
impermissible acceleration or deferral of benefits under Code Section 409A or
the Treasury Regulations thereunder.

11. Plan Administration

(a) Plan Administrator. The Plan shall be administered by the Committee and the
Committee shall be responsible for the general administration and interpretation
of the Plan and for carrying out its provisions. The Committee shall have such
powers as may be necessary to discharge its duties hereunder.

(b) Procedures. The Committee may adopt such rules, regulations and bylaws and
shall have the discretionary authority to make such decisions as it deems
necessary or desirable for the proper administration of the Plan. Any rule or
decision by the Committee shall be conclusive and binding upon all Participants.

12. Miscellaneous Provisions.

(a) Notices and all other communications contemplated by this Plan shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Company’s Vice President, Human Resources, 1
Technology Drive, Milpitas, CA 95035.

(b) The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

(c) The rights of any person to payments or benefits under this Plan shall not
be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void. However, payments and benefits under the Plan
may be reduced or offset by any amount a Participant may owe the Company, to the
extent permitted by applicable law.

(d) Company may assign its rights under this Plan to an affiliate, and an
affiliate may assign its rights under this Plan to another affiliate of the
Company or to the Company; provided, however, that no assignment shall be made
if the net worth of the assignee is less than the net worth of the Company at
the time of assignment; provided, further, that the Company shall guarantee all
benefits payable hereunder. In the case of any such assignment, the term
“Company” when used in this Plan shall mean the corporation that actually
employs the Participant.

 

14



--------------------------------------------------------------------------------

(e) To the extent there is any ambiguity as to whether any provision of this
Plan would otherwise contravene one or more requirements or limitations of Code
Section 409A, such provision shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder.

IN WITNESS WHEREOF, KLA-Tencor Corporation has caused this amended and restated
Plan to be executed by a duly authorized officer effective as of November 13,
2008

 

KLA-TENCOR CORPORATION By:   /s/ BRIAN M. MARTIN Name:   Brian M. Martin Title:
  Senior Vice President and General Counsel Dated:   December 19, 2008

 

15